                        IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

DIANE JORGENSEN,

                      Plaintiff,                     MEMORANDUM DECISION AND
                                                     ORDER GRANTING DEFENDANT
v.                                                   WRIGHT MEDICAL GROUP’S MOTION
                                                     TO DISMISS
WRIGHT MEDICAL GROUP, INC., a
Delaware corporation, and WRIGHT
MEDICAL TECHNOLOGY, INC., a                          Case No. 2:18-CV-366 TS
Delaware corporation,
                                                     District Judge Stewart
                      Defendants.


       This matter is before the Court on Defendant Wright Medical Group, Inc.’s Motion to

Dismiss Plaintiff’s Complaint for Lack of Personal Jurisdiction. For the foregoing reasons, the

Court grants Defendant’s Motion to Dismiss.

                                         I.     BACKGROUND

       Plaintiff Diane Jorgenson filed her Complaint against Defendants Wright Medical Group,

Inc. (“WMG”) and Wright Medical Technology, Inc. (“WMT”) on May 4, 2018. WMT is a

wholly owned subsidiary of WMG, and both are Delaware corporations with their principal

places of business in Tennessee. Plaintiff’s Complaint concerns injuries from the Wright Hip

System used in her right and left hip replacement surgeries on June 1, 2009, and January 25,

2010, respectively. According to Plaintiff, this Court has specific jurisdiction over Defendants in

this case because both Defendants “conducted regular and sustained business in Utah by selling

and distributing its products in Utah, and engaged in substantial commerce and business activity




                                                 1
in the County of Salt Lake.” 1 Plaintiff also alleges that “Defendants, either directly or through

their agents, apparent agents, servants or employees, sold, distributed and marketed the defective

Wright Hip System in the State of Utah.” 2

       On July 25, 2018, Defendant WMG filed its Motion to Dismiss, alleging that “WMG was

merely a holding company with no involvement in the design, development, manufacture,

marketing, or sale of the hip implant components at issue. . . . Simply put, WMG is the parent

company of WMT and is WMT’s sole shareholder.” 3 WMG admits that Defendant WMT “did

design, manufacture, and sell hip implants like that alleged to have been implanted in Plaintiff,”

but states “WMG did not.” 4

                                            II.      DISCUSSION

       “To obtain personal jurisdiction over a nonresident defendant . . . a plaintiff must show

that jurisdiction is legitimate under the laws of the forum state and that the exercise of

jurisdiction does not offend the due process clause of the Fourteenth Amendment.” 5 Utah’s long-

arm statute provides “jurisdiction over nonresident defendants to the fullest extent permitted by

the due process clause of the Fourteenth Amendment,” 6 so only the due process analysis is

necessary to determine whether this Court has jurisdiction over WMG in this case.




       1
           Docket No. 2 ¶¶ 8–9.
       2
           Id. ¶ 13.
       3
           Docket No. 9, at 3 (citations omitted).
       4
           Id. at 4 (citations omitted).
       5
         Soma Med. Int’l v. Standard Chartered Bank, 196 F.3d 1292, 1295 (10th Cir. 1999)
(quoting Far West Capital, Inc. v. Towne, 46 F.3d 1071, 1074 (10th Cir. 1995)).
       6
           Utah Code Ann. § 78B-3-201(3).


                                                     2
        Here, Defendant WMG brought a motion to dismiss for lack of personal jurisdiction

under Fed. R. Civ. P. 12(b)(2). “The Plaintiff bears the burden of establishing personal

jurisdiction over the defendant,” 7 and when a district court rules on this kind of motion without

an evidentiary hearing, “the plaintiff need only make a prima facie showing of personal

jurisdiction to defeat the motion.” 8 In these situations, “the allegations in the complaint must be

taken as true to the extent they are uncontroverted by the defendant’s affidavits.” 9 “However,

only the well pled facts of plaintiff’s complaint, as distinguished from mere conclusory

allegations, must be accepted as true.” 10

        The Supreme Court has established two main frameworks for establishing personal

jurisdiction under the due process clause of the Fourteenth Amendment, including general and

specific jurisdiction. 11 Plaintiff relies on specific jurisdiction to establish jurisdiction over

WMG, 12 so this case only requires a specific jurisdiction analysis. There is specific jurisdiction

when A) “the plaintiff has shown that the defendant has minimum contacts with the forum

state,” 13 or B) there may be jurisdiction over WMG through the alter ego theory.


        7
       OMI Holdings v. Royal Ins. Co. of Can., 149 F.3d 1086, 1091 (10th Cir. 1998) (quoting
Rambo v. Am. S. Ins. Co., 839 F.2d 1415, 1417 (10th Cir. 1998)).
        8
            Id. (citation omitted).
        9
          Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995) (internal quotation marks
and citations omitted).
        10
             Id. (citation omitted).
        11
         See Bristol-Myers Squibb Co. v. Super. Ct. of Cal., --- U.S. ---, 137 S. Ct. 1773, 1779–
80 (2017).
        12
          See Docket No. 13, at 3 (“Plaintiff pleaded specific personal jurisdiction against WMG
in her complaint.”).
        13
         Old Republic Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895, 904 (10th Cir. 2017) (citing
Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476–77 (1985); Shrader v. Biddinger, 633 F.3d
1235, 1239–40 (10th Cir. 2011)).


                                                    3
       A.        Minimum Contacts

       The Supreme Court explained that “due process requires only that . . . [the defendant]

have certain minimum contacts with [the forum state] that the maintenance of the suit does not

offend ‘traditional notions of fair play and substantial justice.’” 14 To establish minimum

contacts, “the relationship [with the forum state] must arise out of contacts that the ‘defendant

himself’ creates with the forum State,” 15 and the “analysis looks to the defendant’s contacts with

the forum State itself, not the defendant’s contacts with persons who reside there.” 16 Minimum

contacts also requires that “the plaintiff’s claim arises out of or results from ‘actions by the

defendant himself that create a substantial connection with the forum state.’” 17

       Plaintiff’s Complaint alleges WMG and WMT both “sold, distributed and marketed the

defective Wright Hip System in the State of Utah,” 18 but Defendant WMG submitted an

affidavit with its Motion to Dismiss controverting this allegation. According to the affidavit,

WMG has no contacts with Utah because it “is not registered to do business in Utah, does not

transact business in Utah, maintains no office or place of business in Utah, owns no real property

in Utah, and has no clients or employees in Utah.” 19 The affidavit also explains that WMG “does

not advertise, market, or offer services for sale in Utah.” 20


       14
          Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945) (quoting Miliken v. Meyer, 311 U.S.
457, 463 (1940)).
       15
            Walden v. Fiore, 571 U.S. 277, 284 (2014) (citation omitted).
       16
            Id. at 285
       17
         OMI Holdings, 149 F.3d at 1091 (quoting Asahi Metal Indus. Co. v. Super. Ct. of Cal.,
480 U.S. 102, 109 (1987)).
       18
            Docket No. 2 ¶ 13.
       19
            Docket No. 9-1 ¶ 14.
       20
            Id. ¶ 15.


                                                   4
        Plaintiff argues the allegations in her Complaint “on their face confer personal

jurisdiction over [WMG]” 21 because the Court should accept the allegations in the Complaint as

true, but this is only “to the extent they are uncontroverted by the defendant’s affidavits.” 22 Here,

the Complaint’s allegations are not enough to establish jurisdiction because Defendant presented

an affidavit that controverts Plaintiff’s allegations. Further, the personal jurisdiction requirements

“must be met as to each defendant,” 23 but Plaintiff’s Complaint merges WMG and WMT

together without adequately explaining which company does what in connection with her claims.

Because these allegations are not specific, they do not clearly establish whether this Court has

jurisdiction over both companies in this case.

        To counter Defendant’s affidavit, Plaintiff relies on WMG’s SEC filings, press releases,

and other cases in which WMG appears as a defendant. In regards to the SEC filings,

Defendant’s 2001 10-K Report says WMG “specializ[es] in the design, manufacture, and

marketing of reconstructive joint devices” and “offers a comprehensive line of products for hip

joint reconstruction.” 24 This annual filing also says that “[a]s of December 31, 2001, the

Company employed directly and through our subsidiaries 751 people.” 25 Plaintiff also looks to a

2014 10-K report in which Defendant says it is a “defendant in 25 lawsuits” for personal

injury. 26



        21
             Docket No. 13, at 2.
        22
             Wenz, 55 F.3d at 1505.
        23
             Rush v. Savchut, 444 U.S. 320, 332 (1980).
        24
             Docket No. 13, at 11.
        25
             Id. at 12.
        26
             Id. at 14.


                                                  5
         The Tenth Circuit has explained that it is a “common business practice” for parent and

subsidiary companies to consolidate their financial reports, 27 so the 2001 SEC filings do not

establish that WMG actually designed, manufactured, or marketed the implant devices. Later

SEC filings confirm that WMG operates through WMT and other subsidiaries. 28 Additionally,

the SEC filings do not mention Utah at all, so they do not provide any evidence that WMG

purposely directed any of its activities to Utah or Utah residents.

         Around the country, several federal district courts have dismissed WMG from cases

against Defendants when the plaintiffs have used the same evidence Plaintiff included. 29 Dumler

and Simpson used the same reports to try to establish specific personal jurisdiction. 30 These

courts both reasoned that “[c]ourts have recognized that companies may omit distinctions

between related corporate entities in their SEC filings, and still insist on these distinctions when

haled into court.” 31 Ultimately, these SEC filings are not sufficient to establish that WMG

purposely directed its activities to Utah or Utah residents.




         27
              Lowell Staats Mining Co. v. Pioneer Uravan, Inc., 878 F.2d 1259, 1264 (10th Cir.
1989).
         28
              Docket 20-2, at 5.
         29
          See Simpson v. Wright Med. Grp., Inc., No. 5:17-cv-00062-KGB, 2018 WL 1570795,
at *12 (E.D. Ark. Mar. 30, 2018); Bittner v. Wright Med. Grp., Inc., No. 4:17-cv-04241-SLD-
JEH, 2018 WL 1115211, at *2 (C.D. Ill. Mar. 1, 2018); Dumler v. Wright Med. Tech., Inc., No.
C17-2033-LTS, 2018 WL 576848, at *16 (N.D. Iowa Jan. 26, 2018); Sarafian v. Wright Med.
Tech., Inc., No. 2:15-cv-09397-CAS(KSx), 2016 WL 1305087, at *7 (C.D. Cal. Apr. 1, 2016).
         30
         Compare Docket No. 13, at 11 with Simpson, No. 5:17-cv-0062-KGB, 2018 WL
1570795, at *5–*6 and Dumler, No. C17-2033-LTS, 2018 WL 576848, at *6.
         31
       Simpson, No. 5:16-cv-00062-KGB, 2018 WL 1570795, at *6 (quoting Cheatham v.
ADT Corp., 161 F. Supp. 3d 815, 824 (D. Ariz. 2016)); see also Dumler, No. C17-2033-LTS,
2018 WL 576848, at *6 (citing Cheatham, 161 F. Supp. 3d at 824).


                                                   6
       Plaintiff also presents some press releases from 2006 and 2014. In the 2006 press release,

WMG describes itself as a “global orthopedic medical device company specializing in the

design, manufacture and marketing of reconstructive joint devices.” 32 One 2014 press release is

from the sale of OrthoRecon, and there is a 2014 press release about WMG acquiring OrthoPro,

which is based in Salt Lake City, Utah.

       These press releases do not establish a sufficient connection with Utah. While the latter

press release does appear to establish some connection with Utah, there must also be a

connection between WMG’s activities in Utah and Plaintiff’s claims to support a finding of

specific jurisdiction. Plaintiff does not allege that OrthoPro or its foot and ankle products are

related to Plaintiff’s claims regarding her hip implants. The court in Sarafian considered the

same and similar press releases and found that “none of these documents is evidence that WMG

has any contacts in California.” 33 This Court comes to the same conclusion and finds that none

of these documents amount to evidence that WMG has sufficient minimum contacts in Utah to

establish jurisdiction over WMG in this case.

       Finally, Plaintiff points out two cases where courts have denied WMG’s motions to

dismiss for lack of personal jurisdiction and one case where the court failed to grant a motion for

summary judgment in favor of WMG. Of the two cases Plaintiff alleges denied WMG’s motions

to dismiss, one of them took the issue under advisement to allow for jurisdictional discovery, and

the other recognized that “the question of jurisdiction . . . can be raised at any time” because it




       32
            Docket No. 13, at 15.
       33
            No. 2:15-cv-09397, 2016 WL 1305087, at *5.


                                                  7
was unclear whether there would be jurisdiction after discovery. 34 As Defendant points out,

Christiansen v. Wright Medical Group actually went to trial after the motion for summary

judgment was denied, and “both plaintiff and defense counsel agreed that a directed verdict was

appropriate on all claims against WMG because there was no evidence that WMG had any

involvement with the allegations underlying plaintiff’s complaint.” 35 Ultimately, these cases do

not provide legal support to show WMG has minimum contacts in Utah.

        Because Plaintiff failed to make a connection between WMG’s activities and the forum

and Plaintiff’s claims, Plaintiff has not made a prima facie showing that WMG has minimum

contacts in Utah. Therefore, this Court does not have specific jurisdiction over WMG in this

case.

        B.        Alter Ego Theory

        In the Motion to Dismiss, Defendant argued that the alter ego theory cannot apply to

WMG and WMT to establish personal jurisdiction over WMG. In her Response to the Motion to

Dismiss, Plaintiff did not allege that there could be jurisdiction over WMG based on an alter ego

theory, but her Complaint did briefly allege that “each of the Defendants was the representative,

agent, employee, joint venture, or alter ego of each of the other Defendants,” 36 so the Court will

apply an alter ego analysis.

        “Ordinarily a corporation is regarded as a legal entity, separate and apart from its

stockholders.” 37 Under Utah law, the alter ego theory allows courts to disregard the corporate


        34
             Docket No. 13-8, at 35.
        35
             Docket No. 20, at 8; Docket 20-4, at 17.
        36
             Docket No. 2 ¶ 12 (emphasis added).
        37
             Dockstader v. Walker, 510 P.2d 526, 528 (Utah 1973).


                                                   8
form when two requirements are met: “(1) there must be such unity of interest and ownership

that the separate personalities of the corporation and the individual no longer exist . . . and (2) the

observance of the corporate form would sanction a fraud, promote injustice, or an inequitable

result would follow.” 38

        Plaintiff’s only evidence suggesting WMG and WMT do not have “separate

personalities” are the facts already discussed regarding the SEC filings from 2001 and 2014 and

the 2006 and 2014 press releases. As discussed above, combining parent and subsidiary

corporations in these statements is a normal business practice that does not conclusively establish

that WMG and WMT are essentially the same corporation. The plaintiff in Dumler relied on

WMG’s financial gain from the sale of OrthoRecon as evidence that WMG is the alter ego of

WMT. The court in Dumler found “[t]hese assertions fall short of establishing that WMG is the

alter ego of WMT” because “collective reference does not establish that corporate formalities

have been ignored or that WMG is the alter ego of WMT.” 39 This is consistent with the prior

analyses of this evidence, so this is not enough to establish that the “separate personalities of the

corporation[s] . . . no longer exist.” 40

        To support the assertion that the two corporations do have separate personalities,

Defendant’s affidavit explains that WMG “maintains separate accounting and banking records

from the accounting and banking records of [WMT].” 41 Plaintiff has not rebutted this statement.



        38
         Cascade Energy & Metals Corp. v. Banks, 896 F.2d 1557, 1575 (10th Cir. 1990)
(quoting Norman v. Murray First Thrift & Loan Co., 596 P.2d 1028, 1030 (Utah 1979)).
        39
             Dumler, No. C17-2033-LTS, 2018 WL 576848, at *8 (citation omitted).
        40
             Cascade Energy & Metals Corp., 896 F.2d at 1575 (citation omitted).
        41
             Docket No. 9-1 ¶ 13.


                                                  9
In addition, Plaintiff offers no allegations that Defendants are committing any fraud or injustice

with the observance of the corporate form. Plaintiff has not established the required elements for

the alter ego theory to apply, so the alter ego theory cannot establish personal jurisdiction over

WMG through WMT’s actions in this case.

       C.        Jurisdictional Discovery

       Plaintiff argues, in the alternative, to allow jurisdictional discovery. “The trial court . . . is

vested with broad discretion” to determine whether jurisdictional discovery is appropriate in a

particular case. 42 “The district court does not abuse its discretion by denying jurisdictional

discovery where there is a very low probability that the lack of discovery” would affect the

outcome of the case. 43

       In her argument for jurisdictional discovery, Plaintiff asserts “the Bill of Print Material

documents” used in the Christiansen case “will most likely confirm WMG’s direct involvement

in the hip system at issue that was implanted in Plaintiff in the forum Utah.” 44 As described

above, the Christiansen court later dismissed WMG from the case for lack of evidence of

WMG’s involvement, despite the fact that the plaintiff had the Bill of Print Material documents.

These are the only documents Plaintiff specifically suggests would help establish specific

jurisdiction, and it is highly unlikely the documents would establish this Court’s jurisdiction over

WMG. As a matter within this Court’s discretion, this Court will not allow jurisdictional

discovery in this case.


       42
         Grynberg v. Ivanhoe Energy, Inc., 490 Fed. App’x. 86, 102 (10th Cir. 2012) (internal
quotations and citation omitted).
       43
            Id. at 103 (internal quotation marks and citation omitted).
       44
            Docket 13, at 18.


                                                  10
                                     III.      CONCLUSION

   It is therefore

   ORDERED that Defendant Wright Medical Group, Inc.’s Motion to Dismiss Plaintiff’s

Complaint for Lack of Personal Jurisdiction (Docket No. 9) is GRANTED.

   DATED this 29th day of November, 2018.

                                            BY THE COURT:



                                            Judge Stewart
                                            United States District Judge




                                              11
